Citation Nr: 0725875	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-11 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for osteoarthritis of the lumbosacral spine.

2.  Entitlement to a disability rating in excess of 10 
percent right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1985 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

The veteran was originally awarded entitlement to service 
connection for a low back disability by means of a February 
1994 rating decision.  The current claim on appeal was 
received on April 25, 2003.  In October 2003, the RO held 
that the veteran's lumbar spine disability warranted a 20 
percent disability rating.  The veteran duly appealed.  In 
February 2004, the RO revisited the matter and held that the 
orthopedic manifestations of the veteran's lumbar spine 
disability warranted a 40 percent disability.  The RO also 
held that that the veteran's neurological manifestation of  
right lower extremity radiculopathy warranted a separate 10 
percent disability rating.

In June 2004, the veteran resented testimony before a 
Decision Review Officer.  In April 2007, the veteran 
presented testimony before the undersigned Veterans' Law 
Judge during a hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran alleges entitlement to a disability rating in 
excess of 40 percent for his service-connected osteoarthritis 
of the lumbar spine degenerative disc disease and a 
disability rating in excess of 10 percent for right lower 
extremity radiculopathy.  In April 2007, the veteran 
testified that in the past twelve months he had experienced 
several days of incapacitation.  He also indicated that his 
low back disability had worsened since his last VA 
examination in November 2005.  Review of the medical evidence 
of record demonstrates that VA treatment records up until May 
2006 have been associated with the claims folder.  The 
veteran also testified that he has been receiving occasional 
private treatment from James E. Saltz, Jr., M.D.  Thus, 
pursuant to VA's duty to assist the veteran, complete and 
current treatment records, relevant to the issues on appeal, 
should be obtained.  38 U.S.C.A. § 5103A(a), (b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete and 
current VA treatment records as of May 
2006 from the Albuquerque VAMC and all 
available private treatment records from 
James E. Saltz, Jr., M.D.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected low back 
disability.  The claims file should be made 
available to the examiner for review.  The 
examiner is requested to identify all 
symptoms that are related to the veteran's 
service-connected osteoarthritis of the 
lumbar spine, as well as right lower 
extremity radiculopathy.  The examiner is 
requested to set forth in degrees of 
excursion any limitation of motion of the 
veteran's low back that is related to his 
service-connected disability.  In so doing, 
the examiner is requested to do the 
following:  (1) express an opinion as to 
whether pain that is related to the 
veteran's lumbar spine disability, could 
significantly limit the functional ability 
of the low back during flare-ups or when 
the low back is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to pain on use or during flare-ups; and (2) 
determine whether as a result of the 
service-connected lumbar spine disability, 
the low back exhibits weakened movement, 
excess fatigability, or incoordination, and 
express these determinations, if feasible, 
in terms of the additional loss of range of 
motion due to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

3.   Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
to the veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

